NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 BOBBY R. GEORGE,
                  Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2018-1736
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-1221, Judge Mary J. Schoelen,
Judge William S. Greenberg, Judge Michael P. Allen.
                ______________________

                Decided: August 26, 2019
                 ______________________

   KENNETH M. CARPENTER, Law Offices of Carpenter
Chartered, Topeka, KS, argued for claimant-appellant.

    ERIC PETER BRUSKIN, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for respondent-appellee. Also repre-
sented by JOSEPH H. HUNT, MARTIN F. HOCKEY, JR.,
ROBERT EDWARD KIRSCHMAN, JR.; MARTIE ADELMAN, Y.
2                                           GEORGE v. WILKIE




KEN LEE, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
                 ______________________

    Before REYNA, CHEN, and HUGHES, Circuit Judges.
REYNA, Circuit Judge.
     Claimant-Appellant Bobby George appeals from a de-
cision of the Court of Appeals for Veterans Claims affirm-
ing a determination by the Board of Veterans’ Appeals that
it did not commit clear and unmistakable error in a 2014
decision concerning Mr. George’s claims for post-traumatic
stress disorder. The Government makes several argu-
ments on appeal, including that the Court of Appeals for
Veterans Claims lacked jurisdiction because Mr. George’s
clear and unmistakable error claim on appeal was distinct
from the allegations he raised to the Board of Veterans’ Ap-
peals. Because the Court of Appeals for Veterans Claims
did not consider whether it lacked jurisdiction, we vacate
and remand.
                        BACKGROUND
    Mr. George served in the U.S. Army from August 1967
to August 1969. His service included active duty in Vi-
etnam. This case concerns Mr. George’s claim for service
connection for post-traumatic stress disorder (“PTSD”).
    Mr. George filed his original claim for service connec-
tion for PTSD on September 30, 1997. The Department of
Veterans Affairs (“VA”) denied his claim on February 7,
1998, for failure to identify a confirmed in-service stressor.
He did not appeal that decision.
    In September 2003, Mr. George requested that the VA
reopen his disallowed 1997 claim under 38 U.S.C. § 5108.
The VA confirmed its previous denial of Mr. George’s claim.
This time, Mr. George appealed to the Board of Veterans’
Appeals (“Board”), which remanded the claim for further
development. The VA subsequently obtained additional
GEORGE v. WILKIE                                           3



service records that confirmed Mr. George’s claimed in-ser-
vice stressor.
    After examining Mr. George, the VA diagnosed him
with PTSD and granted him service connection in October
2007. The VA assigned an effective date of September 19,
2003—the date Mr. George requested that his claim be re-
opened.
    Mr. George filed a Notice of Disagreement with the as-
signed effective date and argued that 38 C.F.R. § 3.156(c) 1
required reconsideration of the 1998 denial and assign-
ment of an effective date relating back to his 1997 claim.
The Board disagreed that § 3.156(c) applied and denied his
claim for an earlier effective date. On appeal, the Court of
Appeals for Veterans Claims (“Veterans Court”) remanded
the claim, holding that the Board had erroneously deter-
mined that § 3.156(c) did not apply.
    In February 2013, the Board further remanded the
claim back to the regional office to obtain a retrospective
medical opinion about the date of onset for Mr. George’s
PTSD. The medical examiner who provided the retrospec-
tive opinion determined that the date of onset was October
2003.




   1   In relevant part, the regulation provides
   (1) Notwithstanding any other section in this part,
   at any time after VA issues a decision on a claim, if
   VA receives or associates with the claims file rele-
   vant official service department records that ex-
   isted and had not been associated with the claims
   file when VA first decided the claim, VA will recon-
   sider the claim, notwithstanding paragraph (a) of
   this section.
   38 C.F.R. 3.156(c)(1) (emphasis added).
4                                             GEORGE v. WILKIE




    In September 2014, the Board denied Mr. George’s
claim for an earlier effective date based on the retrospec-
tive medical opinion. Mr. George did not appeal that deci-
sion, and it became final.
     In August 2015, Mr. George filed a motion with the
Board to revise the 2014 decision based on clear and un-
mistakable error (“CUE”). He argued that the Board erred
in its application of 38 C.F.R. § 3.156(c) by “(1) imposing an
impermissible standard for consideration of the veteran’s
lay evidence; (2) requiring that the medical evidence spec-
ify an onset date of PTSD; and (3) requiring that the exact
onset of PTSD be determined ‘with specificity.’” J.A. 140–
41. The Board denied the motion based on its determina-
tion that it did not err in its application of § 3.156(c) in the
2014 decision because Mr. George’s CUE allegations were
unsupported by the record and were disputes about the
weight given to evidence.
    Mr. George again appealed to the Veterans Court. He
argued that the Board committed CUE in the 2014 decision
by failing to properly reconsider his claim under § 3.156(c).
The Veterans Court affirmed the Board’s finding of no CUE
in the 2014 decision. The Veterans Court concluded that
the Board properly applied § 3.156(c) in reconsidering Mr.
George’s original claim and that the Board’s finding of no
CUE was not arbitrary and capricious.
    Mr. George timely appealed to this court. We have ju-
risdiction under 38 U.S.C. § 7292(a).
                         DISCUSSION
    This court has jurisdiction to review the Veterans
Court’s interpretation of a regulation or statute “relied on
by the Court in making the decision.” 38 U.S.C. § 7292(a).
We thus have jurisdiction to review the Veterans Court’s
interpretation of its own jurisdictional statute, 38 U.S.C.
§ 7252(a). Andre v. Principi, 301 F.3d 1354, 1358 (Fed. Cir.
2002). Section 7252(a) provides that the Veterans Court
GEORGE v. WILKIE                                           5



“shall have exclusive jurisdiction to review decisions of the
Board of Veterans’ Appeals.” “Review in the [Veterans]
Court shall be on the record of proceedings before the Sec-
retary and the Board.” Id. § 7252(b).
    The Government argues that the Veterans Court
lacked jurisdiction to consider the VA’s alleged failure to
properly reconsider Mr. George’s claim under 38 C.F.R.
§ 3.156(c) because the CUE claim that Mr. George raised to
the Veterans Court differed from his CUE allegations to
the Board and was never the subject of a Board decision.
As the Government points out, Mr. George argued in his
2015 motion to the Board that the “‘Board used the wrong
legal standard when applying’ section 3.156(c) by: (1) im-
posing an impermissible standard for consideration of the
veteran’s lay evidence; (2) requiring that the medical evi-
dence specify an onset date of PTSD; and (3) requiring that
the exact onset of PTSD be determined ‘with specificity.’”
Appellee Br. 16 (quoting J.A. 140–41.) The Government
contends that the specific CUE claim raised to the Veter-
ans Court was different: Mr. George alleged that the
Board’s CUE was in not properly reconsidering his claim
under § 3.156(c), which would have required complete re-
adjudication of his original 1997 PTSD claim.
    Mr. George counters that the Veterans Court did not
lack jurisdiction because the issue of whether the VA was
required to reconsider Mr. George’s 1997 claim is “inextri-
cably intertwined” with whether the Board properly ap-
plied § 3.156(c) in the 2014 decision. Appellant Reply Br. 8.
The question therefore is whether Mr. George’s arguments
before the Veterans Court constitute a distinct CUE claim
from the allegations that he made to the Board, such that
the Veterans Court lacked jurisdiction to decide the newly
raised CUE claim.
    In the case of Andre v. Principi, this court addressed
the question of whether the Veterans Court has jurisdic-
tion to consider CUE claims raised for the first time on
6                                           GEORGE v. WILKIE




appeal. 301 F.3d at 1358–62. We held that the Veterans
Court lacks jurisdiction in such circumstances. Id. Andre
thus controls the determination of whether the Veterans
Court had jurisdiction over Mr. George’s allegation of CUE
made to the court.
     Under Andre, “each ‘specific’ assertion of CUE consti-
tutes a claim that must be the subject of a decision by the
[Board] before the Veterans Court can exercise jurisdiction
over it.” Id. at 1361. A CUE claim is a specific assertion of
error, and one CUE claim does not encompass all potential
CUE allegations. Id. If, as the Government asserts, Mr.
George’s arguments raised a distinct CUE claim for the
first time on appeal to the Veterans Court, the court lacked
jurisdiction to decide that newly raised CUE claim because
it was not the subject of a Board decision. See id. at 1362.
     We further note that the Government did not previ-
ously challenge the Veterans Court’s jurisdiction, and the
court did not address whether it had jurisdiction over Mr.
George’s CUE claim under Andre. We conclude that the
Veterans Court should make that determination in the
first instance. 2
                       CONCLUSION
    For the first time on appeal to this court, the Govern-
ment challenges whether the Veterans Court had jurisdic-
tion over Mr. George’s allegation that the Board committed
CUE by failing to properly reconsider his claim under 38
C.F.R. § 3.156(c), requiring full readjudication by the VA.


    2   The Government also argues that if the Veterans
Court had jurisdiction over Mr. George’s CUE claim, we
would not have jurisdiction to review the Veterans Court’s
CUE analysis under 38 U.S.C. § 7292(d)(2). See Willsey v.
Peake, 535 F.3d 1368, 1372 (Fed. Cir. 2008). In view of our
decision to vacate and remand, we do not address the Gov-
ernment’s other arguments for lack of jurisdiction.
GEORGE v. WILKIE                                           7



We vacate the decision of the Veterans Court and remand
this case for the Veterans Court to consider in the first in-
stance whether it has jurisdiction over Mr. George’s CUE
allegation under 38 U.S.C. § 7252(a) and Andre.
                VACATED AND REMANDED
                           COSTS
    No costs.